MIEDCase
    (Rev. 5/05)2:19-cv-11294-LJM-RSW
                Statement of Disclosure of Corporate AffiliationsECF     No.Interest
                                                                 and Financial 4 filed   05/10/19   PageID.422   Page 1 of 2

                                                   UNITED STATES DISTRICT COURT
                                                   EASTERN DISTRICT OF MICHIGAN

GREAT AMERICAN FIDELITY INSURANCE
COMPANY,
                      Plaintiff(s),                                          Case No. 2:19-cv-11294-LJM-RSW

v.                                                                          Judge Laurie J. Michelson
                                                                            Judge

STOUT RISIUS ROSS, INC., STOUT RISIUS                                       Magistrate Judge R. Steven Whalen
ROSS, LLC SCOTT D. LEVINE, et al.

                      Defendant(s).
                                                                     /

                                       ÍÌßÌÛÓÛÒÌ ÑÚ Ü×ÍÝÔÑÍËÎÛ
                             ÑÚ ÝÑÎÐÑÎßÌÛ ßÚÚ×Ô×ßÌ×ÑÒÍ ßÒÜ Ú×ÒßÒÝ×ßÔ ×ÒÌÛÎÛÍÌ

           Pursuant to E. D. Mich. LR 83.4, Great American Fidelity Insurance Company

makes the following disclosure: øÒÑÌÛæ ß ²»¹¿¬·ª» ®»°±®¬ô ·º ¿°°®±°®·¿¬»ô ·- ®»¯«·®»¼ò÷

1.         Is said corporate party a subsidiary or affiliate of a publicly owned corporation?
           Yes ì                 No
           If the answer is yes, list below the identity of the parent corporation or affiliate and the relationship
           between it and the named party.

           Parent Corporation/Affiliate Name: American Financial Group, Inc.
           Relationship with Named Party:     See Exhibit A

2.         Is there a publicly owned corporation or its affiliate, not a party to the case, that has a substantial financial
           interest in the outcome of the litigation?

           Yes                   No     ì

           If the answer is yes, list the identity of such corporation or affiliate and the nature of the financial interest.

           Parent Corporation/Affiliate Name:
           Nature of Financial Interest:


Date: May 10, 2019                                                            s/Elaine M. Pohl

                                                                              P60359
                                                                              Plunkett Cooney, P.C.
                                                                              38505 Woodward AVenue
                                                                              Suite 100
                                                                              Bloomfield Hills, MI 48304
                                                                              (248) 901-4000
                                                                              epohl@plunkettcooney.com
Case 2:19-cv-11294-LJM-RSW ECF No. 4 filed 05/10/19   PageID.423   Page 2 of 2




      Exhibit A to Statement of Disclosure of Corporate Affiliations and
      Financial Interest of Great American Fidelity Insurance Company


Great American Fidelity Insurance Company is a Delaware Corporation and
wholly owned subsidiary of Great American Insurance Company, an Ohio
Corporation. Great American Insurance Company is a wholly owned
subsidiary of American Financial Group, Inc., an Ohio Corporation. American
Financial Group, Inc. is a publicly owned corporation.




Open.00972.91746.22070272-1
